DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The double patenting rejections are withdrawn as a result of the filing and approval of a terminal disclaimer.

Claim Rejections - 35 USC § 112
Claim 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15 and 18 recite the limitation "the other metal".  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes it will be assumed this refers to the “another metal” in claim 1.

Response to Arguments
Applicant’s arguments with respect to the double patenting rejection over US 10,727,122 have been considered but are moot because the filing and approval of the terminal disclaimer overcomes the rejection.

It is agreed that the current cited prior art fails to teach the new claim limitations.  Shor, as detailed below, is now provided to teach these new limitations.  Namely etching a trench in the interlevel dielectric to expose multiple surfaces of the self-aligned via interconnect structure and depositing a barrier and liner on those multiple exposed surfaces.
It is also argued that it wouldn’t be possible to form an opening to expose multiple surfaces of the self-aligned via interconnect structure in Mayuzumi because insulating layer 62 is deposited above the self-aligned via interconnect 53.
It is unclear how Mayuzumi’s insulating layer 62 precludes the formation of upper wiring 61 such that it contacts multiple surfaces of self-aligned via interconnect 53.  It is formed completely outside of the footprint of both upper wiring 61 and self-aligned via interconnect 53 and therefore plays no role in the location or shape of the upper wiring 61 other than defining its outer limits.

Please note that newly cited prior art Shor teaches this limitation and is detailed below.
Lastly it is argued that there is no explanation supporting the modifying of Mayuzumi with Lu.
Please note the rejection clearly recites a support for combining Lu with Mayuzumi in the first full paragraph on the top of page 14.

Claim Rejections - 35 USC §103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayuzumi et al., US 2011/0042752, in view of Palmans et al., US 2002/0013045, and Lu et al., US 2012/0142188, and Shor et al., US 2009/0302477.
Regarding claim 1, Mayuzumi (figures 1A and 6A-7B) teaches a method, comprising:

depositing a dielectric cap layer 52 over the wiring structure 43;
exposing the wiring structure 43 by etching an opening in the dielectric cap (figure 7A);
forming a self-aligned via interconnect structure 54 in direct electrical contact with the metal material of the wiring structure 43;
depositing an interlevel dielectric material 62 over the self-aligned via interconnect structure 53 and the dielectric cap 52; and
forming another metal material 61 on the liner material to form an upper wiring structure 61 in electrical contact with the self-aligned via interconnect structure 54.
Mayuzumi fails to teach selectively growing the metal or metal-alloy via interconnect structure material; depositing a dielectric layer directly on both the metal or metal-alloy via interconnect structure and the cap layer, with an upper surface.
Palmans teaches selectively growing (paragraph [0040]) the metal or metal-alloy via interconnect structure material [5] (figure 1C); depositing a dielectric layer [7] directly on both the metal or metal-alloy via interconnect structure [5]. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to selectively grow the metal or metal-alloy via interconnect structure material of Palmans in the invention of Mayuzumi because Palmans teaches it 
Mayuzumi and Palmans fail to teach forming an opening in the dielectric layer to expose one or more surface of the metal or metal-alloy via interconnect structure; forming a barrier layer directly on the exposed one or more surfaces of the metal or metal-alloy via interconnect structure after the dielectric layer is opened; and forming an upper wiring structure in the opening of the dielectric layer, the upper wiring structure being formed in electrical contact with the metal or metal-alloy via interconnect structure directly on the barrier layer. Further, Mayuzumi fails to teach depositing the metal material 61 by electroplating.
Shor (figures 3A-D) teaches forming an opening 313 in the dielectric layer 304 to expose one or more surface of the metal or metal-alloy via interconnect structure 312; forming a barrier layer 314 (paragraphs 0023-0024) directly on the exposed one or more surfaces of the metal or metal-alloy via interconnect structure 312 after the dielectric layer 304 is opened; and forming an upper wiring structure 315 in the opening 313 of 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Shor in the invention of Mayuzumi because Shor teaches it ensures adequate electrical contact of all the plugs with the underlying metal line (paragraphs 0004, 0011 & 0012).
Mayuzumi fails to teach the self-aligned via interconnect structure is formed on a top surface of a portion of the cap layer adjacent to the opening, and the selectively growing is performed while the top surface of the cap layer is exposed.
Lu (figure 2A) teaches the interconnect structure 22 is formed on a top surface 32A of a portion of the cap layer 14A adjacent to the opening, and the selectively growing is performed while the top surface of the cap layer 14A is exposed (figure 1C as applied to the embodiment of figure 2A). Please note that Lu states embodiments exist wherein only anchor 32A is present ((paragraph 0028 states 32A and/or 32B at two different points in this paragraph).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the process of Lu in the invention of Mayuzumi because Lu teaches 
With respect to claim 2, though Palmans fails to teach the metal growth process is a selective cobalt growth process which overfills the opening with cobalt, it would have been obvious to one of ordinary skill in the art at the time of the invention to use overgrow a cobalt self-aligned growth process in the invention of Palmans because cobalt is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
As to claim 3, Palmans (paragraph [0040]) and Lu (figure 2A) teaches the selective cobalt growth process (of Palmans) laterally overgrows onto edges of the opening (of Lu figure 2).
In re claim 4, Palmans (paragraph [0040]) and Lu (figure 2A) teaches the selective cobalt growth process forms the self-aligned via interconnect structure (of Palmans) onto a surface of the dielectric cap (of Lu figure 2).
Concerning claim 5, though Palmans fails to teach the self-aligned via interconnect structure is cobalt, it would have been obvious to one of ordinary skill in the art at the time of the invention to use cobalt in the invention of Palmans because cobalt is conventionally known and used in the art. The use of conventional materials to perform their known functions is obvious (MPEP 214407).
With respect to claim 6, Mayuzumi, Palmans, and Lu fail to teach the upper wiring structure is formed to overlap at least one side of the self-aligned via interconnect structure.
Shor (figure 3D) teaches the upper wiring structure 315 is formed to overlap at least one side of the self-aligned via interconnect structure 312.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Shor in the invention of Mayuzumi because Shor states the contact-metal interface is greater providing more reliable interconnection (paragraph 0012).
As to claim 7, Mayuzumi, Palmans, and Lu fail to teach the upper wiring structure is formed to overlap both sides of the self-aligned via interconnect structure.
Shor (figure 3D) teaches the upper wiring structure 315 is formed to overlap both sides of the self-aligned via interconnect structure 312.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the structure of Shor in the invention of Mayuzumi because Shor states the contact-metal interface is greater providing more reliable interconnection (paragraph 0012).
In re claim 8, Lu teaches an interface between the self-aligned via interconnect structure 22 and the wiring structure 11 is devoid of the barrier and liner material.

In re claim 9, Mayuzumi, Palmans, and Lu fail to teach the etching of the trench within the interlevel dielectric material extends beyond an upper portion of the self-aligned via interconnect structure.
Shor (figure 3C) teaches the etching of the trench 313 within the interlevel dielectric material 304 extends beyond an upper portion of the self-aligned via interconnect structure 312.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the etching step of Shor in the invention of Mayuzumi, Palmans, and Lu because Shor teaches a conventionally known and used method of forming the trench.
The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Pertaining to claim 10, Mayuzumi (paragraph 0128) teaches depositing the dielectric cap 52 comprises a deposition of a dielectric masking material.
In claim 11, Mayuzumi (figure 7A) teaches the etching of the opening 53A in the dielectric cap 52 comprises forming a slot which exposes a portion of the wiring structure 43.
Regarding claim 12, Mayuzumi (figure 7A) teaches the slot is formed orthogonal to the wiring structure.
With respect to claim 13, the combination of Mayuzumi, Palmans, and Lu teach a contact region between the self-aligned via interconnect structure and a portion of the dielectric cap is devoid of the barrier and liner material. When the self-aligned via interconnect structure is grown in the structure of Mayuzumi it would grow from and fill up the opening in the dielectric cap so when Palman's barrier 6 is formed thereon it would not enter into the contact region between the self-aligned via interconnect structure 53 and a portion of the dielectric cap 52 of Mayuzumi.
As to claim 14, Shor (figure 3C) teaches the multiple surfaces of the self-aligned via interconnect structure 312 comprises a top surface and side surfaces.
In re claim 15, Shor teaches the other metal, sic another metal, 315 is electroplated (paragraph 0025) within the trench 313 of the interlevel dielectric material 340.
Concerning claim 16, Shor (paragraph 0026) teaches the barrier and liner material (314 & paragraph 0024) are further formed on a surface of the interlevel dielectric material outside of the trench.  By teaching excess metals are removed at least strongly implies it is formed over the top of 306.  If it can be argued that this isn’t the case then it would have been obvious to one of ordinary skill in the art at the time of the invention to form the barrier and liner material on top of 306 in the invention of Shor because this is a standard, conventionally know and used method of metal filling.
Pertaining to claim 17, Shor (paragraph 0026) teaches removing the barrier and liner material and residue of the metal material from the surface of the interlevel dielectric material outside of the trench.
In claim 18, Shor teaches the metal material (sic another metal) 315 is formed in direct contact with the barrier material (314 & paragraph 0024) on the sidewalls of the trench 313 and the multiple surfaces of the self-aligned via interconnect structure 312.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry should be directed to DAVID A ZARNEKE at (571)272-1937. The examiner can normally be reached on M, W-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matt Landau can be reached on 571-272-1731. The fax phone number for this application is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Status Information regarding this application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/palr/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 


/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	1/28/2021